Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 1 of 7



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:19-cv-61824

 AREEB MALIK, individually and on
 behalf of all those similarly situated,

        Plaintiff,

 v.

  POLLACK & ROSEN, INC.,

        Defendants.

 ____________________________________/

                                  COMPLAINT SEEKING
                       INJUNCTIVE RELIEF AND STATUTORY DAMAGES

        Plaintiff AREEB MALIK (“Plaintiff”), individually and on behalf of all those similarly

 situated, sues Defendant POLLACK & ROSEN, INC. (“Defendant”) for violations of 15 U.S.C.

 § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et seq.,

 the Florida Consumer Collection Practices Act (“FCCPA”).

 1.     JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

 28 U.S.C § 1337.

        2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

 2.     PARTIES

        3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.


                                                                                                                 PAGE | 1 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 2 of 7



         4.         Defendant is a Florida corporation, with its principal place of business located at

 806 Douglas Road, South Tower, Suite 200, Coral Gables, Florida 33134.

         5.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         6.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

 3.      DEMAND FOR JURY TRIAL

         7.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

 counts and any issues so triable.

 4.      ALLEGATIONS

         8.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

 primarily for personal, family, or household purposes.

         9.         The creditor of the Consumer Debt is Capital One Bank (USA), N.A., and the acc

         10.        Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         11.        Defendant is a business entity engaged in the business of collecting consumer debts.

         12.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         13.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).

         14.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(5); Fla. Stat. § 559.55(6).

         15.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

 1692a(3).

                                                                                                                  PAGE | 2 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 3 of 7



        16.      Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 § 1692a(6); Fla. Stat. § 559.55(7).

        17.      On a date better known by Defendant, it began attempting collect the Consumer

 Debts from Plaintiff.

        18.      Defendant mailed a collection letter, dated September 12, 2019, to Plaintiff (the

 “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

 is attached hereto as Exhibit “A.”

        19.      The Collection Letter is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

        20.      Defendant engaged in activity constituting “any action to collect [a] debt” by

 mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

        21.      Defendant identifies itself as a “debt collector” in the Collection Letter.

        22.      The Collection Letter represents Defendant’s initial communication with Plaintiff

 in connection with the collection of the Consumer Debt.

                                     COUNT I.
         VIOLATION OF 15 U.S.C. §§ 1692g(a)(1), 1692e, 1692e(2)(A), and 1692e(5)

        23.      Plaintiff incorporates by reference paragraphs 1-22 as though fully set forth herein.

        24.      Defendant violated § 1692g(a)(1), § 1692e, § 1692e(2)(A), and § 1692e(5) of the

 FDCPA by failing to adequately inform Plaintiff of the true amount owed to the current creditor,

 by falsely representing the character and/or amount of the debt, and by utilizing false

 representations and/or deceptive means in collecting and/or attempting to collect the consumer

 debt from Plaintiff. In short, Defendant failed to provide an explicit disclosure of accrued and

 accruing interest for which the current creditor can recover.


                                                                                                               PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 4 of 7



         25.      Section 1692g(a)(1) of the FDCPA requires that a debt collector send the consumer

 a written notice containing “the amount of the debt.” Similarly, §1692e of the FDCPA generally

 prohibits a debt collector from using “any false, deceptive, or misleading representation or means

 in connection with the collection of any debt.” 15 U.S.C. §1692e.

         26.      In particular, §1692e(2)(A) and §1692e(10) explicitly prohibit “[t]he false

 representation of the character, amount, or legal status of any debt” and “ use of any false

 representation or deceptive means to collect or attempt to collect any debt or to obtain information

 concerning a consumer,” respectively. 15 U.S.C. §§ 1692e(2)(A) and (10).

         27.      Here, the Consumer Debt is the sum of the principal portion of the original debt

 and, inter alia, the interest and fees which may be added to said principal pursuant to underlying

 agreement between Plaintiff and the original creditor. Critically, however, the amount that the

 current creditor (whomever it may be) is entitled to recover from Plaintiff goes much further.

         28.      Defendant failed to provide an explicit disclosure of accrued and accruing interest

 and fees which the current creditor can recover, and as a result, the least sophisticated consumer

 can be misled or confused as to the amount of the Consumer Debt. For example, the least

 sophisticated consumer may believe that he or she can pay the Consumer Debt, in-full, by remitting

 the principal and interest stated in the Collection Letter to the current creditor, regardless of how

 much time has passed. This is, of course, false.

         29.      The necessity of information which Defendant omitted from the Collection Letter

 was an issue Judge Kathleen M. Williams addressed in Anselmi v. Shendell & Associates, P.A.,

 stating, in relevant part:

                  The Seventh Circuit has offered some guidance regarding a debt
                  collector's obligations under 15 U.S.C. §1692g(a). See Miller v.
                  McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214
                  F.3d 872, 876 (7th Cir. 2000). With regard to specifying the amount
                                                                                                                PAGE | 4 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 5 of 7



                 of the debt owed, the Seventh Circuit has held that the following
                 statement would satisfy the debt collector's duty to state the amount
                 of the debt where the amount may vary day to day: As of the date of
                 this letter, you owe $___ [the exact amount due]. Because of
                 interest, late charges, and other charges that may vary from day to
                 day, the amount due on the day you pay may be greater. Hence, if
                 you pay the amount shown above, an adjustment may be necessary
                 after we receive your check, in which event we will inform you
                 before depositing the check for collection. For further information,
                 write the undersigned or call 1–800–[phone number]. See Id. at 876.
                 Although a debt collector need not use this exact language, using the
                 aforementioned or similar language will preclude a debt collector
                 from being accused of violating §1692g(a). Id.

 2014 WL 5471111 at *3 (S.D. Fla. 2014) (emphasis added).

        30.      Yet, despite Judge Kathleen M. Williams’ clear articulation of safe-harbor language

 capable of insulating Defendant from liability, Defendant still chose to wrongfully conceal

 necessary and pivotal information from Plaintiff – for example – Defendant did not inform the

 least sophisticated consumer that the Consumer Debt was accruing interest; Defendant did not

 provide a breakdown of the accrued interest or other fees and instead mislead the least

 sophisticated consumer by stating the amount owed as a single sum; Defendant did not state

 whether the Consumer Debt was subject to the accrual of interest or other charges; Defendant did

 not state whether the Consumer Debt had accrued interest or other charges; Defendant did not state

 the amount of interest and other charges that had accrued on the principal portion Consumer Debt;

 Defendant did not state how or when the purported amount owed by Plaintiff had been calculated;

 and Defendant failed to advise of the added prejudgment interest which the current creditor could

 also recover from Plaintiff upon securing a judgment against Plaintiff.

        31.      Thus, in light of the forgoing, Defendant violated § 1692g(a)(1), § 1692e, §

 1692e(2)(A), and § 1692e(5) of the FDCPA by failing inform the least sophisticated consumer of

 the interest, charges, and/or fees which the Consumer Debt was and is subject.

                                                                                                               PAGE | 5 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 6 of 7



        32.        WHEREFORE, Plaintiff requests the Court enter judgment in favor of Plaintiff and

 and against Defendant for:

        (a)        Statutory damages, as provided under 15 U.S.C. §1692k;

        (b)        Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

        (c)        Such other or further relief as the Court deems proper.

                                             COUNT II.
                                  VIOLATION OF FLA. STAT. § 559.72(9)

       33.         Plaintiff incorporates by reference paragraphs 1-22 as though fully set forth herein.

       34.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

       35.          Here, Defendant knew that, to lawfully attempt to collect the Consumer Debt, it

 (Defendant) is required to adhere to the requires of the FDCPA. Thus, to lawfully seek the

 collection of the Consumer Debt, Defendant was required comply with the FDCPA – in particular

 – § 1692g(a)(1), § 1692e, § 1692e(2)(A), and § 1692e(10).

       36.         As set forth in Count I, Defendant, by and through the Collection Letter, violated §

 1692g(a)(1), § 1692e, § 1692e(2)(A), and § 1692e(10) of the FDCPA., and as a result, Defendant

 was stripped of any authority it may have had to lawfully seek the collection of the Consumer Debt

 via the Collection Letter. Thus, by and through the Collection Letter Defendant violated Fla. Stat.

 559.72(9).

       37.         WHEREFORE, Plaintiff requests the Court enter judgment in favor of and against

 Defendant for:

        (a)        Statutory damages, as provided under Fla. Stat. § 559.7(2);
                                                                                                                 PAGE | 6 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 1 Entered on FLSD Docket 07/21/2019 Page 7 of 7



       (b)      Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                Fla. Stat. §559.77(2);

       (c)      An injunction prohibiting Defendant from engaging in further collection activities
                directed at Plaintiff that are in violation of the FCCPA; and

       (d)      Such other or further relief as the Court deems proper.


   DATED: July 21, 2019

                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540

                                                              COUNSEL FOR PLAINTIFF




                                                                                                              PAGE | 7 of 7
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
